Evans, J.
(After stating the facts.) A landlord is not an insurer, but he is under a legal duty to keep the rented premises in repair, and is liable in damages to a person who receives injury while lawfully upon the premises and who is in the exercise of due care, if the injury arises because of the defective construction of a building erected on the premises by the landlord, or because of his failure to repair defects of which he knows or in the exercise of reasonable diligence ought to know. Civil Code, § 3118; Ocean Steamship Co. v. Hamilton, 112 Ga. 901; Stack v. Harris, 111 Ga. 149. A tenant is entitled to exclusive occupancy during the term of the tenancy, and it is his duty, if the premises get out of repair, to notify the landlord of their defective condition. The landlord is under no duty to inspect the premises while the tenant is in possession, in order to keep informed as to their condition. The petition filed in the present case alleged that the landlord, was negligent in allowing the floor of the porch to be built in a most unworkmanlike manner, and in a weak and defective manner, and in allowing the same to be built and remain without being supported by proper joists, props, and underpinning. In effect, this is a statement that the floor was defectively constructed by the landlord. No fair inference can be drawn that it was built by a predecessor in title of the landlord. The allegation is that she was negligent in allowing the floor to be built in such -an unworkmanlike manner and in allowing it to remain in its unsafe condition. If at the time of its original construction she had no *659interest in the premises, she would not, of course, be responsible for the unworkmanlike way in which the porch was built. The liability of a landlord for defective construction exists only in cases where the structure is built by him in person or under his supervision or direction. If a building were defectively constructed by a predecessor in title, and the landlord knew or by the exercise of reasonable diligence could have known of its improper construction before the tenancy was created, he would be answerable to the tenant, or to any one lawfully on the premises by invitation of the tenant, for injuries sustained by reason of his failure to put the premises in a safe condition, if the person sustaining the injuries could not have avoided the same by the exercise of ordinary care. Construing the petition, then, as alleging that the porch was built in an unworkmanlike, weak, and defective manner by the landlord, and that the plaintiff was injured because of the landlord’s negligence in this respect, a cause of action was set forth, and there was no merit in any of the grounds of the demurrer.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.